Per Curiam.
Respondent, a former New Jersey attorney admitted in this Department in 1981, was disbarred by this Court in 1988 based upon his 1987 disbarment in the State of New Jersey (Matter of Feldman, 140 AD2d 880; see, 22 NYCRR 806.19). He now applies for reinstatement.
After reviewing respondent’s application for reinstatement and the papers submitted therewith, it is concluded that the application should be denied on the ground that respondent has failed to demonstrate by clear and convincing evidence that he possesses the character and general fitness to resume the practice of law (see, 22 NYCRR 806.12 [b]).
Cardona, P. J., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that application for reinstatement be and the same hereby is denied.